Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg June 13th. 1814

How shall I express my thanks my best beloved friend for you very kind attention. No 8 was put into my hand on my arrival in Town where I went to carry Charles to School he wrote you a long letter yesterday which I shall enclose in this and was very desirous of completing it without mistakes but it was more than he could perform and he was considerably mortified at not having accomplished the promised which it contained it is to be hoped he will avoid his Mothers example who never yet wrote a letter without them in her life.
In my answer to your last I mentioned to you how much I was pleased at your change of destination to you who are acquainted with the inhabitants and have long been used to the manners of the People it must be much more agreeable than Gottenburg which every body agrees is a detestable place I do not regret the change in least unless it should prolong your absence in that case I should indeed be tempted to complain of it most bitterly—
The Gallant Colonel must by this time be well acquainted with the road to Gottenburg I presume he has got over all the disagreeables which weighed so heavily on him at St Petersburg. The Gentlemen have taken so much the lead in all this business there is little left for you but to wonder and admire I feel a little anxious to know how the rival candidates for the Presidency will feel towards each other there is some danger I think that such great interests will Clash.
Your plan of travelling appears to me to be a good one Sir James Riddle strongly recommended it at Mrs Bailey’s I have seen this Lady only once since your departure—
I recieved a letter for you yesterday which came at the same time with Cards of Congé from Count and Countess de Bruges imagining it was a letter from him offering to take letters for you I broke the Seal and read a few lines in which I discover’d that it was a letter from a gentleman who did not wish to trust it by the common conveyance of the Post I immediately it resealed without examining its contents and shall forward it to you by the first favorable opportunity—
Do tell me has the C. P. abdicated or not we are here made to believe it is so in favour of the Young Prince Count Gotterps Son there is no news at all excepting that the Hague is the place fixed on for your negociations this if true will afford you pleasure as I know you prefer that to any other part of Holland.
What can have become of Harris he has made himself some bitter enemies here and the unfortunate circumstance of Brown’s death has open’d the Mouths of every body against him. She is left with 7 Children and Pregnant totally unprovided for
I shall risk this letter to Gottenburg under cover to Mr Hall and request  that he may sent it to Holland should you have already left it—
Mr and Mrs Smith are excessively anxious to hear something from you decisive from Gottenburg we do not expect to hear from you untill next week. they are much disappointed at the prospect of not meeting you again before their final departure for America and I am not too happy in the anticipation of the total solitude in which I shall be left at all events you are perfectly assured of the sincere affection of Charles and

L C A.